Title: From Benjamin Franklin to Richard and Sarah Bache, 31 March 1778
From: Franklin, Benjamin
To: Bache, Richard,Bache, Sarah Franklin


Dear Son and Daughter
Passy, March 31. 1778
His Excellency, M. Gerard, who does me the Honour to take Charge of this Letter, goes Minister from this Court to the Congress. He is a Friend to your Country and to your Father, which gives him a double Claim to your Civilities, and to every Kindness in your Power to show him. It is so long since I have heard from you, and there have been such Burnings and Devastations made by the Enemy, that I know not whether, even if Philadelphia is recover’d, you have a House left to entertain him in. But I know you will do all the little in your Power to serve and oblige a Person who has and deserves your Father’s highest Esteem and Affection.
Benny continues well, and minds his Learning. Temple presents his Duty. I hope soon to hear from you, and that you and yours are all as well and as hearty as Your affectionate Father
B Franklin
Mr & Mrs Bache
